Citation Nr: 1010373	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-14 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from October 1966 to 
October 1968 and from December 1970 to December 1973.

In an April 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
denied the Veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  Although notified of the 
decision, the Veteran did not perfect an appeal, and the 
decision became final.  In December 2004, the Veteran sought 
to reopen his claim for service connection for PTSD.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the RO that 
granted the Veteran's petition to reopen a previously denied 
claim for service connection for PTSD and denied the claim on 
the merits.  The Veteran perfected an appeal to the Board, 
which also reopened the previously denied claim and denied it 
on the merits via a June 2008 decision.  

In June 2009, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
in July 2009.  The basis for the motion included VA's failure 
to provide proper assistance to the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specifically, the 
remand required that the Veteran be provided a new VA 
examination addressing his claim that his PTSD is related to 
his time in service, including to multiple unverified 
stressors.  The case has been returned to the Board for 
further action.

Consistent with the Court's order, further evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claim for service connection for 
PTSD.

Regarding the Veteran's claimed in-service stressors, the 
Board acknowledges that prior to its June 2008 decision, the 
RO requested and received from Joint Services Records 
Research Center (JSRRC) reports concerning the Veteran's time 
in the Republic of Vietnam.  Specifically, the RO confirmed 
two of the Veteran's stressors-an attack on Da Nang Base 
while the Veteran was stationed there, and an incident in 
which an officer was shot by a soldier on base.  In addition, 
the RO requested from the Veteran that he provide dates and 
other information relating to his other identified stressors, 
in order for the RO to attempt confirmation of those events.  
The Veteran, however, stated in his August 2006 VA Form 9 
(Appeal to Board of Veterans Appeals) that he was unable to 
provide dates of any identified incidents.  In the joint 
motion, however, the parties pointed out that, upon his 
separation from active duty in December 1973, the Veteran 
reported having been hospitalized for approximately 30 days 
in the 3rd Field Hospital, Saigon, as a result of having been 
hit in the right eye when he got caught "in a riot" while 
trying to extricate several soldiers who had been involved in 
an accident.  The Board points out that in the intervening 
years, the Veteran has not mentioned this alleged riot on any 
occasion, either to his VAMC treatment providers or his 
August 2006 VA examiner, nor was the incident reported on any 
of the Veteran's stressor statements submitted to VA in 
support of his claim.  Because the Veteran made no mention of 
this incident in his stressor statements, the RO made no 
request to the National Personnel Records Center (NPRC), or 
to any other agency, to provide clinical reports or other 
relevant records that could serve to substantiate this 
claimed in-service stressor.  

However, pursuant to the joint motion, the Board finds that 
further research must be undertaken regarding the Veteran's 
alleged stressors in order to ensure compliance with the 
joint motion.  See Daye v. Nicholson, 20 Vet. App. 512, 518 
(2006) (noting the importance of securing and reviewing a 
Veteran's unit history for possible alternative sources of 
evidence of combat or stressors).  Therefore, on remand, the 
agency of original jurisdiction (AOJ) must request sources of 
evidence, including unit histories, operational reports, and 
morning reports, from NPRC or any other agency that may hold 
records relevant to the Veteran's claimed in-service 
stressors.  Specifically, the AOJ must seek, from NPRC or any 
other relevant agency, clinical records of the Veteran's 
alleged 30-day inpatient treatment at the 3rd Field Hospital, 
Saigon.  Furthermore, the Veteran must be notified if the 
search for corroborating information leads to negative 
results. 

In the June 2009 joint motion, the parties further observed 
that although the Veteran has claimed that his work as a 
military policeman (MP), including reporting on traffic 
accidents and other incidents involving soldiers, was the 
cause of his PTSD, VA has been able to verify only two 
stressors.  The parties further acknowledged that the Veteran 
was provided a VA examination in August 2006.  At that 
examination, the Veteran was diagnosed with PTSD, but the 
examiner concluded that the disability was not due to the 
Veteran's confirmed stressors.  Rather, the examiner 
diagnosed the Veteran with PTSD "based on his report of 
nonconfirmed/nonconceded trauma exposure of his experiences 
as a military police officer."  Regardless of this explicit 
diagnosis and etiological opinion, the parties to the joint 
motion concluded that the "question remains open as to 
whether [the Veteran's] experiences in Vietnam, including his 
role as an MP, caused his PTSD."  

Thus, despite the findings of the August 2006 VA examiner as 
described above, and notwithstanding the fact that-as 
pointed out by the Board in its June 2008 decision-the 
Veteran's various experiences during his service as an MP 
have not been verified as a stressor by VA, the parties to 
the joint motion concluded that the Board did not provide an 
adequate VA examination.  The joint motion specifically 
instructs the Board to order yet another VA examination.  
Thus, given the requirements set out in the joint motion, a 
remand is required.  On remand the AOJ must schedule the 
Veteran for another VA psychiatric examination in order to 
again address the current diagnosis and etiology of his PTSD.  
In addition to conducting a psychiatric examination, the 
designated examiner must provide another medical nexus 
opinion with respect to the Veteran's currently diagnosed 
PTSD.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met.  This includes 
requesting that the Veteran provide 
sufficient information, and if 
necessary, authorization to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  

2.  The Veteran must again be requested 
to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2009).

3.  Any necessary development to 
independently verify the alleged 
stressful experiences identified by the 
Veteran-including in particular his 
report of spending 30 days in the 3rd 
Field Hospital, Saigon-must be 
undertaken, to include contacting the 
NPRC, the JSRRC, or other appropriate 
agency with a request for clinical 
records from the Veteran's alleged 
hospitalization.  In addition to the 
reports already researched, the search 
should include unit and organizational 
histories, daily staff journals, 
morning reports, after action reports, 
combat or command chronologies, and 
casualty records, as appropriate.  Any 
additional action necessary for 
independent verification of each 
alleged stressor, to include follow-up 
action requested by the contacted 
entity, must be accomplished.  If the 
search for corroborating information 
leads to negative results, this must be 
documented in the claims file.  Then, 
the Veteran must be notified of this 
fact, of the efforts taken to obtain 
the information, and of any further 
action to be taken.

4.  After the AOJ has contacted the 
Veteran and attempted to corroborate 
each identified stressor, the Veteran 
must be scheduled for a VA psychiatric 
examination and advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. 
§ 3.655 (2009).  The entire claims 
file, to include a complete copy of 
this remand, must be made available to, 
and reviewed by, the designated 
examiner.  Psychological testing must 
be conducted with a view toward 
determining whether the Veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner must list all of 
the Veteran's psychiatric disorders in 
accordance with DSM-IV and must review 
the psychological test results, examine 
the Veteran, and provide an opinion as 
to whether the Veteran has 
symptomatology that meets the 
diagnostic criteria for PTSD.  If so, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, 
and must comment upon the link between 
the current symptomatology and the 
Veteran's stressor(s).  

The examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

5.  The adjudicator must ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  (The SSOC should 
include consideration of the evidence 
received at the Board in July 2008.)

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

